OPINION OF THE COURT
Per Curiam.
*77Thomas Y Zacharia has submitted an affidavit dated October 17, 2007, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Zacharia was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on June 23, 1999.
Zacharia avers that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of its submission. Although Zacharia was advised to seek counsel, he has declined to do so.
Zacharia acknowledges that the Grievance Committee for the Second and Eleventh Judicial Districts (hereinafter the Grievance Committee) is currently investigating two complaints of professional misconduct against him alleging, inter alia, that checks drawn on his attorney trust account at Citibank were dishonored when presented for payment due to insufficient funds. He acknowledges his inability to successfully defend himself on the merits against any charges predicated on the misconduct in question.
Zacharia avers that his resignation is submitted subject to any application which might be made by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection, pursuant to Judiciary Law § 90 (6-a). He acknowledges the continuing jurisdiction of the Appellate Division, Second Department, to make such an order. He is aware that any order issued pursuant to Judiciary Law § 90 (6-a) may be entered as a civil judgment against him and he specifically waives the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee recommends acceptance of Zacharia’s resignation inasmuch as it appears to be in full compliance with the Court’s rules.
Under the circumstances, the proffered resignation is accepted, and effective immediately, Thomas V Zacharia is disbarred and his name stricken from the roll of attorneys and counselors-at-law.
Prudenti, RJ., Rivera, Spolzino, Skelos and Balkin, JJ., concur.
Ordered that the resignation of Thomas V Zacharia is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Thomas Y. Zacharia is disbarred, and his name is *78stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Thomas Y Zacharia shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Thomas V Zacharia is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Thomas V Zacharia has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).